Matter of Colbert (2016 NY Slip Op 01320)





Matter of Colbert


2016 NY Slip Op 01320


Decided on February 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
MARK C. DILLON
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS, JJ.


2013-00311	ON MOTION

[*1]In the Matter of Joseph G. Colbert, admitted as Joseph George Colbert, a suspended attorney. 


(Attorney Registration No. 2525483)
 

DECISION & ORDER
Motion by Joseph G. Colbert for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Colbert was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Department on February 3, 1993, under the name Joseph George Colbert. By decision and order on motion of this Court dated June 27, 2013, Mr. Colbert was immediately suspended based on his conviction of a serious crime, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against him, and the issues raised were referred to the Honorable Abraham Gerges, as Special Referee, to hear and report. By opinion and order of this Court dated August 27, 2014, Mr. Colbert was suspended from the practice of law for a period of two years, with credit for the time elapsed under the decision and order on motion dated June 27, 2013 (see Matter of Colbert, 121 AD3d 323). By decision and order of this Court dated May 5, 2015, Mr. Colbert's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to hear and report on his current character and general fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Joseph George Colbert is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Joseph George Colbert to the roll of attorneys and counselors-at-law.
MASTRO, J.P., RIVERA, DILLON, LEVENTHAL and CHAMBERS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court